Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contends that she was deprived of a fair trial under the Fifth, Sixth and Fourteenth Amendments of the Constitution by reason of certain allegedly prejudicial remarks of the prosecutor. The Court of Appeals held that the remarks were not prejudicial and that, in any event, there was no denial of a fair trial. [See 9 N Y 2d 768.]